UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1230



LUCIENNE FRANCOIS,

                                                          Petitioner,

          versus


JOHN D. ASHCROFT, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-489-397)


Submitted:   November 22, 2004         Decided:     December 14, 2004


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Martin A. Kascavage, SCHOENER & KASCAVAGE, P.C., Philadephia,
Pennsylvania, for Petitioner. Peter D. Keisler, Assistant Attorney
General, John C. Cunningham, Senior Litigation Counsel, Rena I.
Curtis, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                 Lucienne      Francois,     a   native       and    citizen   of    Haiti,

petitions for review of an order of the Board of Immigration

Appeals         denying    her   applications          for    asylum,    withholding      of

removal,         and    protection   under       the    Convention      Against     Torture

(CAT).*         For the reasons discussed below, we deny the petition for

review.

                 Francois asserts that she established eligibility for

asylum by showing past persecution and a well-founded fear of

future persecution.            To obtain reversal of a determination denying

eligibility for relief, an alien “must show that the evidence he

presented was so compelling that no reasonable factfinder could

fail       to    find    the   requisite     fear      of     persecution.”         INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                        We have reviewed the

evidence of record and conclude that Francois fails to show that

the evidence compels a contrary result.                        Accordingly, we cannot

grant the relief that Francois seeks.

                 Additionally,       we     uphold      the     denial    of   Francois’

application for withholding of removal.                      See Chen v. INS, 195 F.3d

198, 205 (4th Cir. 1999);                 INS v. Cardoza-Fonseca, 480 U.S. 421,

430 (1987).            We thus deny the petition for review.




       *
        Francois does not dispute the denial of relief under CAT.
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -